Title: To Thomas Jefferson from Lewis de Belair, 24 August 1822
From: Belair, Lewis de
To: Jefferson, Thomas


Respected Sir
Philada
August 24th 1822
Permit me through your Goodness to Inclose the Within Small Package for your Friend Captain Philip Slaughter of Culpepper County Virginia, It is a Small Book “the Imitation of Christ  a Kempuis Which Mrs Slaughter Expressed a Desire to have, all tho Scarce In English I have Procured it, and now Take the Liberty to Present it to her as a mark of my Great Esteem and Friendship,It   is more than three months Since I have had it and for the Want of a Safe Conveyance It has been Detained In my hands, I Therefore take This Liberty and Desire your Indulgence?Permit me at the Same time to Tender you the assurance of my Great Respect, and of the pleasure I should have to be Informed of the State of your health, and of the Progressed State of your University “That most Splendid Edifice!, I had the Honor to Call at your mansion, In march Last, but unfortunately you was not at home, I was on my Return from the French Settlement in AlabamaI am Sir With Respect your Humble ServtLewis D BelairForeign Bookseller